EXHIBIT WINDTAMER TURBINES BREAK THE BETZ . ROCHESTER, NY (Marketwire) December 2, 2009 WindTamer Corporation (OTC.BB.WNDT-News) today released the results of a performance report from Professor Kenneth Visser of the Department of Mechanical and Aeronautical Engineering at Clarkson University in Potsdam, New York. The report is based on an analysis of field testing in the Geneseo, New York area and numerical modeling at the Clarkson University. The entire report is available at www.windtamerturbines.com. The key conclusions of the report are: - The WindTamer wind turbine operates at approximately twice the efficiency of small open rotor wind turbines on the market today.Its efficiency is observed to exceed the Betz Limit, based on the swept rotor area – namely, the theoretical power coefficient (Cp) limit for traditional, open rotor turbines of Cp 0.593.WindTamer turbines' Cp values are in the 0.6 to 0.8 range. - The WindTamer turbine can produce about twice the annual energy output as a conventional open rotor design of the same swept rotor area (the area swept out by the turbine blades). At an average wind speed of 16 mph, the 52-inch rotor WindTamer is estimated to generate about 3,000 kWh per year, more than twice the energy of a comparable open rotor of the same diameter, while the 93 inch rotor WindTamer is estimated to generate about 10,000 kWh per year, again roughly 2.5 times more energy than an equivalent open rotor diameter. The WindTamer will generate roughly 2.1 times more energy at an average wind speed of 9 miles per hour, than a comparable open rotor of the same design. - The WindTamer turbine continues to produce at its maximum power at higher wind speeds as it does not require furling, otherwise known as braking, to limit the output.Most wind turbines will furl after the rated speed to reduce power output, but the WindTamer does not require this. - The WindTamer turbine design reduces wear and fatigue, produces less noise and also reduces the danger of ice being thrown from the blades in wet, freezing conditiona phenomenon known as ice throw. Gerald E.
